Citation Nr: 0622468	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for thrombocytopenia, 
claimed as myeloproliferative syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Reno, Nevada.

The case was before the Board in September 2005 at which time 
the veteran was advised that for unknown reasons, the hearing 
that he had attended in May 2005 before a Member of the Board 
was not recorded.  He was offered an opportunity to have 
another Travel Board hearing, which he accepted.  

A Travel Board hearing was held in May 2006, and the case has 
been returned to the Board for appellate review.

FINDINGS OF FACT

1.  The service medical records fail to reveal complaints of 
or treatment for a blood disorder while the veteran was on 
active duty.  A January 2000 hematology report contains 
findings of normal hematocrit levels.

2.  Competent, probative evidence does not establish that the 
veteran's diagnosed thrombocytopenia, claimed as 
myeloproliferative syndrome, was acquired during his active 
military service or could be otherwise attributable to his 
military service.


CONCLUSION OF LAW

Thrombocytopenia, claimed as myeloproliferative syndrome, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

The veteran was not diagnosed with a blood disorder while on 
active duty or upon his discharge from the military in May 
2000.  A January 2000 report of medical examination conducted 
while the veteran was in service showed that except for a 
mild hearing loss defect, all other systems were clinically 
evaluated as normal.  A January 2000 report of medical 
history disclosed no history of a blood disorder and the 
veteran indicated that he had not and did not have frequent 
or severe headaches or dizziness.  A January 2000 hematology 
report contains findings of normal hematocrit levels.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  An August 
2001 private pathology report contains a final diagnosis of 
myeloproliferative disease, essential thrombocythemia.  A 
February 2002 private medical record and VA treatment records 
show that the veteran received subsequent treatment for 
essential thrombocythemia.  However, since there is no 
competent medical evidence or opinion showing that the 
veteran's post service thrombocytopenia had its onset during 
his military service or could be otherwise attributable to 
his service, the weight of the evidence is against his claim 
for service connection.  

Absent any independent supporting clinical evidence from a 
physician or other competent medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
while the veteran is competent to describe symptoms, he is 
not competent to diagnose a medical condition or to offer an 
opinion as to the etiology or onset of his thrombocytopenia.




The veteran argues that presumptive service connection is 
warranted as he has been informed by his medical provider 
that leukemia is possible future development of his low-
platelet disorder.  See May 2004 substantive appeal.  The 
applicable law provides that certain chronic diseases, 
including leukemia, may be presumed to have been incurred in 
service when they are shown to be manifest to a degree of 10 
percent or more within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).   No condition other than those listed will 
be considered chronic disease for presumptive service 
connection.  38 C.F.R. § 3.307(a) (2005).  As the veteran has 
never been diagnosed to have leukemia, and his current blood 
disorder is not recognized as one of the chronic diseases for 
which service connection can be granted on a presumptive 
basis, the legal provisions that permit presumptive service 
connection are not for application.

In short, the weight of the evidence is against the veteran's 
claim for service connection for his current blood disorder, 
and accordingly his appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
notified by letter in October 2002 of the evidence necessary 
to substantiate his service connection claim.  He was again 
notified of the evidence necessary to substantiate his claim 
by letter in October 2004.  The letter also informed him of 
the evidence VA would seek and the evidence he was required 
to submit.  He was also asked to let the VA 



know about any evidence or information which would support 
his claim, and to submit any evidence in his possession.  In 
May 2006 he was provided with notification regarding the 
establishment of disability ratings and effective dates.  

The evidence indicates that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  See 
November 2004 correspondence from the veteran indicating that 
he had no additional information to submit.  Under these 
circumstances, the Board finds that VA's notice requirements 
have been met and that any issue as to the timing and 
completeness of the notices would amount to no more than 
harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  VA's 
duty to assist does not include the duty to provide the 
veteran with a VA examination since the issue is being 
decided herein based on the lack of in-service treatment and 
the negative blood work upon his discharge from service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran's service 
medical records, VA treatment records, and identified private 
medical records have been associated with the file.  

While the a transcript of his May 2005 hearing could not be 
obtained, he was afforded the opportunity to testify at an 
additional hearing and the transcript of his second hearing 
which was held in May 2006 hearing is of record.  There are 
no indications from the records on file and the veteran has 
not indicated that there are relevant records in existence 
that have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).




ORDER

Service connection for thrombocytopenia, claimed as 
myeloproliferative syndrome, is denied.



      ____________________________	
	___________________________
	    CONSTANCE B. TOBIAS	      HOLLY E. MOEHLMANN
                Veterans Law Judge	   Veterans Law Judge
	 Board of Veterans' Appeals	     Board of Veterans' Appeals



___________________________
	JOAQUIN AGUAYO-PERELES 
	Veterans Law Judge
Board of Veterans' Appeals







 Department of Veterans Affairs


